Citation Nr: 0917599	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  03-15 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right leg 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungal infection, 
alternately claimed as a skin condition, dermatophytosis, 
tinea corporis, tinea pedis and tinea versicolor.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1952 to July 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which again denied the Veteran's petitions to reopen his 
claims for service connection for an acquired psychiatric 
disorder, right leg arthritis, and a fungal infection.

These claims were first considered and denied in a May 1970 
rating decision, and the Veteran had since submitted 
petitions numerous times to reopen these claims.  These 
petitions most recently were denied in a June 1994 Board 
decision.  In accordance with the U. S. Court of Appeals for 
Veterans Claims' (Court's) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), regardless of what the RO subsequently 
determined in the August 2002 decision at issue in this 
appeal insofar as whether there is new and material evidence 
to reopen these claims, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the underlying claims on their merits.  
If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 
(March 4, 1992).

In September 2004 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.




FINDINGS OF FACT

1.  A June 1994 Board decision denied the Veteran's petitions 
to reopen his claims for service connection for an acquired 
psychiatric disorder, right leg arthritis, and a fungal 
infection, and although notified of that decision and 
apprised of his procedural and appellate rights, he did not 
timely appeal that decision.

2.  The additional evidence submitted or otherwise obtained 
since that June 1994 Board decision is cumulative or 
redundant of evidence previously considered or does not 
relate to unestablished facts necessary to substantiate these 
claims.


CONCLUSIONS OF LAW

1.  The Board's June 1994 decision denying the petitions to 
reopen the claims for service connection for an acquired 
psychiatric disorder, arthritis of the right leg, and a 
fungal infection is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit that is being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2002, prior to the most recent initial adjudication of his 
claims in August 2002.  That letter informed him of the 
evidence required to reopen his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The September 2008 SSOC complied with Dingess as it apprised 
him of the downstream disability rating and effective date 
elements of his claims, and there has been no reason to go 
back and readjudicate his claims since providing that 
additional VCAA Dingess notice because he has not submitted 
or otherwise indicated the existence of any additional 
evidence that might change the outcome of the prior 
adjudication of his claims in the September 2008 SSOC.  
That is to say, the absence of another SSOC after the Dingess 
notice in the September 2008 SSOC is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).

If, as here, the claims at issue have been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, he is required to present new and 
material evidence to reopen the claims under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claims.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003)  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petitions to 
reopen the claims for service connection for an acquired 
psychiatric disorder, right leg arthritis, and a fungal 
infection, absent the required new and material evidence, 
there is no obligation to schedule the Veteran for VA 
compensation examinations concerning these claims unless and 
until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).

II.  New and Material Evidence

The Veteran originally filed claims for service connection 
for an acquired psychiatric disorder, right leg arthritis, 
and a fungal infection in October 1969.  In a May 1970 rating 
decision the RO denied the claims for these conditions as not 
having been incurred in or aggravated by his military 
service.  He did not appeal that May 1970 rating decision, so 
it became final and binding on him based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.  

The Veteran subsequently petitioned several times to reopen 
these claims.  The most recent petitions were denied in a 
June 1994 Board decision.  He again did not appeal.  Unless 
the Chairman orders reconsideration of the decision, 
the Veteran appeals the Board's decision, or one of the other 
exceptions to finality apply (such as the decision is 
collaterally attacked and it is determined the decision was 
clearly and unmistakably erroneous (CUE)), all Board 
decisions are final on the date stamped on the face of the 
decision and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran's current appeal concerns his most recent 
petitions to reopen these three previously denied, unappealed 
claims.  However, the Board finds that new and material 
evidence has not been submitted to reopen these claims, so 
his petitions must be denied.

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen these 
claims, before proceeding further, because this initial 
determination in turn affects the Board's jurisdiction to 
consider and adjudicate these claims on their underlying 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claims 
for service connection is the evidence that has been added to 
the record since the final and binding June 1994 Board 
decision.  

As to the claims for service connection for an acquired 
psychiatric disorder and for right leg arthritis, the stated 
bases of these denials were that these conditions were 
diagnosed too remotely after service to have been incurred in 
service.  Therefore, new and material evidence must suggest 
these conditions are related to the Veteran's military 
service - such as, but not limited to, by showing their 
earlier occurrence more contemporaneous to when he was in 
service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period after service 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in chronic or persistent 
disability).

And as to the claim for service connection for a fungal 
infection, the stated basis of that denial was that there was 
no evidence of a current or chronic condition.  Therefore, 
new and material evidence must suggest the Veteran has a 
current fungal infection and that it may relate back to his 
military service.  



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
also may be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

Since the June 1994 Board decision in question, the Veteran 
has submitted VA and private treatment records.  This 
additional evidence describes his current symptoms and 
treatment and reiterates his belief that these conditions 
originated during his military service.  So, on the one hand, 
this evidence is  "new" in that it did not exist at the 
time of the June 1994 Board decision and, therefore, was not 
considered.  However, in his statements, the Veteran is 
merely reiterating arguments he made in his earlier claims.  
So in this respect his additional statements to this same 
effect are not new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, medical records describing his current condition 
and the type of evaluation and treatment he is receiving are 
not material to the issue of service connection (i.e., do not 
suggest the condition is related to his military service) 
and, therefore, are not sufficient to reopen his claim for 
service connection on the basis of new and material evidence.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

The Veteran has not submitted any medical opinion since the 
Board's June 1994 decision etiologically linking any of his 
claimed conditions to his military service.  So there is no 
new and material evidence to reopen his claims.  He has only 
submitted his lay statements stating that he believes his 
conditions were incurred in or aggravated by his military 
service.  Since, however, he is not competent to make this 
critical determination, his lay statements, alone, are not 
new and material.  See 38 C.F.R. § 3.156; Moray, 5 Vet. App. 
at 211.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the June 1994 Board 
decision that would permit reopening the claims for service 
connection for an acquired psychiatric disorder, right leg 
arthritis, and a fungal infection.  Furthermore, inasmuch as 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen these finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.

The petition to reopen the claim for service connection for 
arthritis of the right leg is denied.

The petition to reopen the claim for service connection for a 
fungal infection is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


